Appeal by petitioner from an order of the Supreme Court at Special Term, entered in Sullivan County, which granted respondent’s cross motion to remand the proceeding to the appellant board to take evidence upon the issue of the involvement of respondent in interstate commerce. On February 8, 1958, we denied a motion to dismiss the appeal (5 A D 2d 854). The board’s decision and order sustained charges of unfair labor practices on the part of the employer, in violation of subdivisions 4 and 5 of section 704 of the Labor law. Subsequently, the Supreme Court decided Guss v. Utah Labor Board (353 U. S. 1) and respondent’s application to the Special Term was predicated on the decision in that case (and those in the two cases decided at the same time and referred to in the opinion) and upon the contentions that respondent’s labor relations matters affect interstate commerce and that the National Labor Relations Board had not ceded jurisdiction. The Special Term’s discretion was properly exercised under subdivision 2 of section 707 of the Labor Law, for the reasons stated in our opinion in Matter of Saratoga Harness Racing Assn. v. New York State Labor Relations Bd. (6 A D 2d 329). Order affirmed, with $10 costs. Bergan, J. P., Gibson, Herlihy and Reynolds, JJ., concur.